19-1550
     Esperanza-Hernandez v. Garland
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A206 883 420

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 12th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            ROBERT A. KATZMANN,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _________________________________________
12
13   MARIA ESPERANZA-HERNANDEZ,
14            Petitioner,
15
16                     v.                                        19-1550
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _________________________________________
22
23   FOR PETITIONER:                     Bruno Joseph Bembi, Esq.,
24                                       Hempstead, NY.
25
26   FOR RESPONDENT:                     Joseph H. Hunt, Assistant
27                                       Attorney General; Holly M. Smith,
28                                       Senior Litigation Counsel; Nehal
29                                       H. Kamani, Trial Attorney, Office
 1                                of Immigration Litigation, United
 2                                States Department of Justice,
 3                                Washington, DC.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

9        Petitioner     Maria   Esperanza-Hernandez,    a   native   and

10   citizen of El Salvador, seeks review of a May 15, 2019,

11   decision of the BIA affirming a January 31, 2018, decision of

12   an Immigration Judge (“IJ”) denying asylum, withholding of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).     In re Maria Esperanza-Hernandez, No. A206 883 420

15   (B.I.A. May 15, 2019), aff’g No. A206 883 420 (Immig. Ct.

16   N.Y. City Jan. 31, 2018).    We assume the parties’ familiarity

17   with the underlying facts and procedural history.

18       We have reviewed the IJ’s decision as modified by the

19   BIA, which affirmed the IJ’s decision without reaching all of

20   the reasons given by the IJ.        See Yan Chen v. Gonzales, 417

21   F.3d 268, 271 (2d Cir. 2005).        The applicable standards of

22   review are well established.        See 8 U.S.C. § 1252(b)(4)(B);

23   Paloka v. Holder, 762 F.3d 191, 195-96 (2d Cir. 2014).

24

                                     2
 1       To establish eligibility for asylum and withholding of

 2   removal,   an   applicant   must    show     that   she   suffered   past

 3   persecution, or has a well-founded fear or likelihood of

 4   future     persecution,     on     account     of    race,    religion,

 5   nationality, membership in a particular social group, or

 6   political opinion.     8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(A),

 7   (B)(i), 1231(b)(3)(A).       We find no error in the agency’s

 8   determination that Esperanza-Hernandez failed to establish

 9   past persecution or a well-founded fear of future persecution

10   on account her membership in a particular social group.

11   8 C.F.R. § 1208.13(b)(1)-(2) (petitioner must show a nexus to

12   a protected ground to establish past persecution or well-

13   founded fear of future persecution).

14       Even assuming arguendo that the Petitioner testified

15   credibly and that her proposed social group is cognizable,

16   Esperanza-Hernandez’s claim fails, because the BIA reasonably

17   concluded that she failed to establish that the threats she

18   received and harm she feared were or would be on account of

19   her membership in her proposed social group of “[w]omen who

20   do not have security in [El Salvador] and are targeted by the

21   [gangs],” Certified Administrative Record (“CAR”) 104.                The

22   IJ found that the Petitioner “has not shown that [she was

                                         3
 1   persecuted] for any reason other than [a gang’s] ongoing

 2   criminal efforts.” CAR 39. The BIA affirmed the IJ’s decision,

 3   holding that “there is no clear error in the [IJ’s] findings

 4   of fact regarding motive.” CAR 3. On appeal, Esperanza-

 5   Hernandez does not point to any evidence in the record that

 6   would     compel    a   contrary    conclusion.      See    8     U.S.C.

 7   § 1252(b)(4)(B).

8        Because Esperanza-Hernandez failed to establish a nexus

9    to a protected ground, the agency did not err in denying

10   asylum     and     withholding     of    removal.     See       8 U.S.C.

11   §§ 1101(a)(42),         1158(b)(1)(A),     (B)(i),   1231(b)(3)(A).

12   Esperanza-Hernandez abandoned her CAT claim by not raising it

13   in her brief.      See Yueqing Zhang v. Gonzales, 426 F.3d 540,

14   541 n.1, 545 n.7 (2d Cir. 2005).

15       For the foregoing reasons, the petition for review is

16   DENIED.    All pending motions and applications are DENIED and

17   stays VACATED.

18                                      FOR THE COURT:
19                                      Catherine O’Hagan Wolfe,
20                                      Clerk of Court




                                         4